Citation Nr: 1201578	
Decision Date: 01/17/12    Archive Date: 01/30/12

DOCKET NO.  06-10 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to service connection for liver disease. 

2.  Entitlement to service connection for a right shoulder injury/arthritis. 

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a fractured right ankle.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Sara Schinnerer, Associate Counsel

INTRODUCTION

The Veteran had active service from December 1970 to May 1973.

This matter comes before the Board of Veterans' Appeals (Board) from both a September 2005 and May 2006 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona. 

The issues of entitlement to service connection for a right shoulder injury/arthritis and whether new and material evidence has been received to reopen a claim of entitlement to service connection for a fractured right ankle are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

In August 2007, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran's representative that a withdrawal of the Veteran's appeal is requested for the issue of entitlement to service connection for a liver condition.  


CONCLUSION OF LAW

The criteria for withdrawal of an appeal have been met for the issue of entitlement to service connection for a liver condition.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran's representative specifically withdrew the Veteran's appeal for the issue of entitlement to service connection for a liver condition in an August 2007 written communication.  There remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The issue of entitlement to service connection for a liver condition is dismissed.


REMAND

Regarding the issues of entitlement to service connection for a right shoulder injury/arthritis, and whether new and material evidence has been received to reopen a claim of entitlement to service connection for a fractured right ankle, the Board finds that additional development is necessary prior to appellate review.  Specifically, additional evidence must be considered by the RO.  

Following issuance of the March 2006 statement of the case, new records were added to the claims file that the RO has not considered.  The Veteran did not waive initial consideration by the RO of these records.  The additional evidence includes VA outpatient treatment records dated August 2006 through December 2009, and multiple statements from the Veteran.  Therefore, on remand, the additional evidence must be considered by the RO. 38 C.F.R. §§  19.37, 20.1304 (2011).

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC is requested to review the evidence of record submitted after March 2006, including VA outpatient treatment records dated August 2006 through December 2009, as well as multiple statements from the Veteran.   

2. Upon completion of the above, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case which includes consideration of the evidence associated with the record after March 2006, including 
VA outpatient treatment records dated August 2006 through December 2009, as well as multiple statements from the Veteran and any evidence associated with the record in connection with the current remand and be provided an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


